DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/08/2020, 08/10/2020, 09/23/2020, 11/05/2020, and 02/04/2021 have been considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cast metal turbine blade or vane workpiece, comprising: a metallic blade or vane portion with a ceramic core that comprises a witness feature; and a substantially planar top surface of the workpiece that comprises a metallic portion and a ceramic portion, wherein the blade or vane is further surrounded by a ceramic shell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 19 is to a cast metal turbine blade or vane workpiece, comprising: a metallic blade or vane portion with a ceramic core that comprises a witness feature; and a substantially planar top surface of the workpiece that comprises a metallic portion and a ceramic portion, wherein the blade or vane is further surrounded by a ceramic shell.  The specification provides support for the blade or vane being surrounded by a ceramic shell prior to a grinding step creating a planar surface.  However, said grinding step removes a portion of the shell such that the blade or vane is no longer surrounded.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation a cast metal turbine blade or vane workpiece, comprising: a metallic blade or vane portion with a ceramic core that comprises a witness feature; and a substantially planar top surface of the workpiece that comprises a metallic portion and a ceramic portion, wherein the blade or vane is further surrounded by a ceramic shell.  The specification provides support for the blade or vane being surrounded by a ceramic shell prior to a grinding step creating a planar surface.  However, said grinding step removes a portion of the shell such that the blade or vane is no longer surrounded.  Accordingly, the scope of protection sought is unclear.  
Claims 22-27 and 31-36 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is representative.  Claim 22 depends from claim 17.  Claim 17 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19, 21-29, and 31-36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Morris et al. (US 20080164001 A1), from IDS.
Regarding claims 17 and 22-27, Morris teaches that “molten metal is injected into the cavity to at least partially surround the cores 704, 720” (which reads upon “a cast metal workpiece”, as recited in the instant claim; paragraph [0039]).  Morris teaches that “the metal material may be any one of numerous metal materials suitable for forming the blade 100, such, as, for example, nickel-based superalloys, which may be equi-axed, directionally solidified, or single crystal” (which reads upon “turbine blade or vane workpiece comprising: a metallic blade or vane portion”, as recited in the instant claim; paragraph [0039]).  Morris teaches that “the core 720 has a tip surface 725 and side surfaces 729, 730 [and] may include one or more protrusions 726 extending therefrom” (which reads upon “with a ceramic core that comprises a witness feature”, as recited in the instant claim; paragraph [0030]; protrusions 726 read on a witness feature).  Morris teaches that “the outer mold is then removed to expose the blade 100, step 612, and, a top portion of the intermediate casting is machined away to expose a portion of the core 720” (which reads upon “a substantially planar top surface of the 
Regarding claims 18 and 21, Morris teaches the workpiece of claim 17 as stated above.  Morris teaches that “the ceramic mold has an inner surface shaped to complement at least a portion of the turbine blade outer surface and defining a cavity, and the first and second cores are disposed in the cavity” (which reads upon “wherein the ceramic core defines one or more inner cavities of the metallic blade or vane”, as recited in the instant claim; paragraph [0009]).  Morris teaches that “metal is poured into the ceramic mold around the cores to form an intermediate casting” (which reads upon “wherein the ceramic core fills an inner cavity of the metallic blade or vane”, as recited in the instant claim; paragraph [0027]).  
Regarding claim 19, Morris teaches the workpiece of claim 17 as stated above.  Due to the 112(b) rejections above, the limitations of claim 19 will be interpreted as being met if the limitations of the claim from which it depends, claim 17 are met.  Additionally, Morris teaches that “the cores are de-waxed leaving the cores and an outer ceramic mold” (which reads upon “ceramic shell”, as recited in the instant claim; paragraph [0027]).  Morris teaches that “metal is poured into the ceramic mold around the cores to form an intermediate casting” (which reads upon “wherein the blade or vane is further surrounded by a ceramic shell”, as recited in the instant claim; paragraph [0027]).  
Regarding claims 28 and 31-36, Morris teaches that “molten metal is injected into the cavity to at least partially surround the cores 704, 720” (which reads upon “a cast metal workpiece”, as recited in the instant claim; paragraph [0039]).  Morris teaches that “the metal material may be any one of numerous metal materials suitable for forming the blade 100, such, as, for example, nickel-based superalloys, which may be equi-axed, directionally solidified, or single crystal” (which reads upon “turbine blade or vane workpiece”, as recited in the instant claim; paragraph [0039]).  Morris teaches that “the cores are de-waxed leaving the cores and an outer ceramic mold” (which reads upon “a ceramic casting mold comprising an outer shell and an inner core”, as recited in the instant claim; paragraph [0027]).  Morris teaches that “metal is poured into the ceramic mold around the cores to form an intermediate casting” (which reads upon “a metallic blade or vane portion cast within the ceramic casting mold with the inner core defining one or more cavities of the metallic blade or vane”, as recited in the instant claim; paragraph [0027]).  Morris teaches that “the core 720 has a tip surface 725 and side surfaces 729, 730 [and] may include one or more protrusions 726 extending therefrom” (which reads upon “an inner core comprising a witness feature”, as recited in the instant claim; paragraph [0030]; protrusions 726 read on a witness feature).  Due to the 112(d) rejections above, the limitations of claims 31-36 will be interpreted as being met if the limitations of the claim from which they depend, claim 28 are met.  
Regarding claim 29, Morris teaches the workpiece of claim 28 as stated above.  Morris teaches that “the cores are placed in a wax die and substantially covered with wax” (paragraph [0027]).  Morris teaches that “the inner surface of the wax die is shaped to complement the airfoil outer surface” (paragraph [0027]).  Morris teaches that .  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20080164001 A1), from IDS.  
Regarding claim 19, Morris teaches the workpiece of claim 17 as stated above.  Morris teaches that “the cores are placed in a wax die and substantially covered with wax” (paragraph [0027]).  Morris teaches that “the inner surface of the wax die is shaped to complement the airfoil outer surface” (paragraph [0027]).  Morris teaches that “the wax-covered cores are then dipped in a ceramic slurry” (paragraph [0027]).  Morris teaches that “the cores are de-waxed leaving the cores and an outer ceramic mold” (paragraph [0027]).  Morris teaches that “metal is poured into the ceramic mold around the cores to form an intermediate casting” (which reads upon “wherein the blade or vane is further surrounded by a ceramic shell”, as recited in the instant claim; paragraph [0027]).  Morris teaches that “the outer mold is then removed to expose the blade 100, step 612, and, a top portion of the intermediate casting is machined away to expose a portion of the core 720” (paragraph [0040]).  Morris teaches removing the outer mold .  

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20080164001 A1), from IDS, as applied to claims 17 and 28 above, and further in view of Sandercock et al. (US 2015/0377217 A1).
Regarding claims 20 and 30, Morris teaches the workpeices of claims 17 and 28 as stated above.  
Morris is silent regarding a protective layer for preventing ceramic contamination.  
Sandercock is similarly concerned with turbine blades (title).  Sandercock teaches that “to protect the base surface from contamination during the moulding process, a protective layer may be provided between the electrically conductive layer and the protruding element” (which reads upon “a protective layer for preventing ceramic contamination”, as recited in the instant claim; paragraph [0029]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece of Morris to add a protective layer, as taught by Sandercock to protect the base surface from contamination during the moulding process.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733